K AEE, 3.
An action was pending in the court of common pleas of this county by plaintiff against defendant for a divorce. Alimony pendente lite had been allowed and the defendant ordered to pay a certain amount to the plaintiff during the pendency of the action. After this order was made, the case was transferred by order of the court, under statute, to Medina county for trial and determination. Up to the time that the order was made transferring the ease to Medina county, all installments of alimony falling due had been paid; there was no default on the part of the defendant in payment of alimony at the time of the transfer. After the transfer, proceedings in contempt against the defendant were commenced in the court of common pleas of this county. The question is, whether actions for contempt can be maintained in this county after the transfer, for a violation of an order on the part of the defendant in the payment of alimony.
Very little light or aid can be gathered from any decisions that we have been able to find, or which have been cited to us. But, after consideration such as we have been able to give in the case, we hold that, after the transfer by the common pleas of this county to the common pleas of Medina county, exclusive jurisdiction of all matters pertaining to the case, as well the enforcement of the orders made as the granting of new orders and judgment, was transferred to the common pleas of Medina county. That court had jurisdiction to modify, abrogate, or enforce the order for alimony pendente lite then existing. Disobedience of the order which existed at the time of the transfer, after the transfer was made, was a contempt of the court having the jurisdiction to enforce the order, that order virtually becomes the order of the court to which the case is transferred and that court has full jurisdiction over existing orders and over the case, to make further orders.
This, of course, does not deal with the phase of the case as if there had been a default to obey the order of the common pleas of Cuyahoga county prior to the transfer. Nor do we undertake *519to controvert the proposition argued by counsel that proceedings in contempt are quasi criminal and, to an extent at least, independent of the case in which the order was made for the disobedience of which the party is in contempt.
This was the holding of the court of common pleas, and the result is the affirmance of that judgment.
Caldwell and Marvin, JJ., concur.